389 F.2d 618
68-1 USTC  P 9261
Leo Edwin BROMBERG, Appellant,v.UNITED STATES of America, Appellee.
No. 21373.
United States Court of Appeals Ninth Circuit.
Jan. 22, 1968.

Dean R. Pic'l (argued), Covina, Cal., for appellant.
Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Division, Wm. Matthew Byrne, Jr., U.S. Atty., Los Angeles, Cal., for appellee.
Before BARNES and KOELSCH, Circuit Judges, and BELLONI,1 District judge.
PER CURIAM:


1
This appeal largely centers on an alleged insufficiency of the evidence to justify a conviction of filing a false income tax return for the year 1959.


2
Looking at the record before us in the light most favorable to the prosecution, as we must on this appeal, the record discloses ample evidence to support the judgment of conviction of knowingly and wilfully filing a false income tax return for the year 1959.


3
The appellant was admittedly 'under pressure' when he made the false return, but was not incompetent; he was an attorney at law with some considerable experience, and held a master's degree in taxation.


4
Since the false claims were based upon the false operating loss which appellant claimed on his 1959 tax return, the exclusion of evidence of income and expenses in the years prior and subsequent to the year 1959 was proper, as such evidence was irrelevant and immaterial.


5
The judgment of conviction is affirmed.



1
 Hon.  Robert C. Belloni, United States District Judge, Portland, Oregon, sitting by designation